

Aflac Incorporated 2004 Form 10-K [afl10k04.htm]



EXHIBIT 10.29

STATE OF GEORGIA,
COUNTY OF MUSCOGEE:


EMPLOYMENT AGREEMENT

         

THIS AGREEMENT, made and entered into as of the 1st day of January, 1998, by and
between

American Family Life Assurance Company of Columbus (AFLAC), a Georgia
corporation, hereinafter referred to as "Corporation," and JOSEPH W. SMITH, a
resident of said State and County, hereinafter referred to as "Employee;"

       

W I T N E S S E T H    T H A T

:          

WHEREAS, Corporation and Employee desire to enter into an Employment Agreement
and to set

forth the terms and conditions of Employee's employment as an executive employee
by Corporation as its Senior Vice President, Chief Investment Officer;

         

NOW, THEREFORE, the parties, for and in consideration of the mutual covenants
and

agreements hereinafter contained, do contract and agree as follows, to-wit:

         

1.  Purpose and employment. The purpose of this Agreement is to define the
relationship between

Corporation as an employer and Employee as an employee and Senior Vice
President, Chief Investment Officer of the Corporation.

         

2.  Duties. Employee agrees to provide executive management services as Senior
Vice President,

Chief Investment Officer of Corporation to Corporation and its subsidiaries and
affiliates on a full-time and exclusive basis; provided, however, nothing shall
preclude Employee from engaging in charitable and community affairs or managing
his own or his family's personal investments.

         

3.  Performance. Employee agrees to devote all necessary time and his best
efforts in the

performance of his duties as Senior Vice President, Chief Investment Officer of
Corporation on behalf of Corporation and its subsidiaries and affiliates.

         

4.  Term. The term of employment under this Agreement shall begin January 1,
1998, and shall

continue for a period of three (3) years until December 31, 2000, unless
extended or sooner terminated as hereinafter provided. On an annual basis
beginning effective January 1, 1999 the scheduled term of this Agreement shall
be extended for successive one year periods unless written notice of termination
is given prior to such annual date by one party to the other party that the
Agreement will not be extended by its terms.

         

5.  Base salary. For all the services rendered by Employee, Corporation shall
continue to pay

Employee a base salary of $300,000 per year commencing January 1, 1998 said
salary to be payable in accordance with Corporation's normal payroll procedures.
Employee's base salary may be increased annually during the term of this
Agreement and any extensions hereof as determined by the Chief Executive
Officer.

       

EXH 10.29-1



--------------------------------------------------------------------------------



 

 

6.  Adjustments to base salary. Corporation and Employee shall, from time to
time, reflect

increases in Employee's base salary as provided for in Paragraph 5 by entering
the change on the "Schedule of Compensation," as shown by the form attached
hereto as Exhibit "A" and made a part hereof. If an increase in compensation is
entered on said Schedule and duly signed by the proper officers of Corporation
and by Employee, said entry shall constitute an amendment to this Employment
Agreement as of the date of said entry and shall supersede the base salary
provided for in Paragraph 5 and any other increases in Employee's base salary
previously entered on said Schedule.

         

7.  Management Incentive Plan. In addition to the base salary paid to Employee
in accordance

with Paragraph 5, Corporation shall, for each calendar year of Employee's
employment by Corporation, beginning with the calendar year 1998, continue to
pay Employee, as performance bonus compensation, an amount determined each year
under Corporation's current Management Incentive Plan (short-term Incentive
Program) with a target level based on at least sixty percent (60%) of base
salary. Nothing in this paragraph shall preclude Employee from receiving
additional discretionary bonuses approved by the Chief Executive Officer or the
Board.

         

8.  Employee benefits. Employee shall be eligible to participate with other
employees of the

Corporation in all fringe benefit programs applicable to employees generally
which may be authorized and adopted from time to time by the Board, including
without limitation: a qualified pension plan, a profit sharing plan, a
disability income or sick pay plan, a thrift and savings plan, an accident and
health plan (including medical reimbursement and hospitalization and major
medical benefits), and a group life insurance plan. In addition, Corporation
shall furnish to Employee such other "fringe" or employee benefits as are
provided to key executive employees of Corporation and such additional employee
benefits which the Chief Executive Officer shall determine to be appropriate to
Employee's duties and responsibilities as Chief Investment Officer of
Corporation, including, without limitation, reimbursement of legal and
accounting expenses incurred by Employee in connection with the preparation of
his employment or other agreements with Corporation and any expenses for legal,
accounting or financial services incurred by Employee in connection with his
employment.

         

9.  Stock option plans. Employee shall be eligible to be awarded stock options
to purchase

AFLAC Incorporated's common stock under its Stock Option Plans for selected key
employees and directors during the term of this Agreement.

         

10.  Working facilities and expenses. Employee shall be provided with an office,
books,

periodicals, stenographic and technical help, ground and air transportation, and
such other facilities, equipment, supplies and services suitable to his position
and adequate for the performance of his duties. The Corporation shall pay
Employee's fees and dues in such social and country clubs, civic clubs and
business societies and associations as shall be appropriate in facilitating
Employee's job performance and in the best interest of Corporation. The
Corporation shall also pay all appropriate business liability insurance and any
business licenses and fees pertaining to the services rendered by Employee
hereunder.

         

Employee is encouraged and is expected, from time to time to incur reasonable
expenses for

promoting the business of Corporation, including expenses for social and civic
club memberships and participation, entertainment, travel and other activities
associated with Employee's duties. The cost of all such activities shall be the
expenses of Corporation unless the Chief Executive Officer shall determine in
advance that any such expense of Employee should be paid by Employee.

       

EXH 10.29-2



--------------------------------------------------------------------------------



 

 

11.  Vacation. Employee shall continue to be entitled to his vacation time with
pay during each

calendar year in accordance with Corporation's vacation policy for senior
executive employees. In addition, Employee shall be entitled to such holidays as
Corporation shall recognize for its employees generally.

         

12.  Sickness and total disability. Employee's absence from work because of
sickness or accident

(not resulting in Employee becoming "totally disabled," as that term is
hereinafter defined) shall not result in any adjustment in Employee's
compensation or other benefits under this Agreement.

         

Should Employee become totally disabled as a result of sickness or accident and
unable to

adequately perform his regular duties prescribed under this Agreement, his base
salary (which shall continue to be adjusted as provided for in Paragraph 5),
together with incentive bonuses under the Corporation's Management Incentive
Plan and his participation in Corporation's employee benefit programs and
retirement plan shall continue without reduction except as hereinafter provided,
during the continuance of such disability of a period not exceeding the earlier
of (1) the end of the term of this Agreement or any extension hereof or (2) a
period of one and one-half (1-1/2) years (547 calendar days) for each continuous
disability. Payments pursuant to this paragraph 12 shall be reduced by any
amounts paid to Employee during any such period of disability from time to time
under any disability programs, plans or policies maintained by Corporation, its
subsidiaries or affiliates.

         

Should Employee's total disability continue for a period beyond the end of the
term of this

Agreement or in excess of 547 calendar days, this Agreement shall, at the end of
such period which first occurs, be automatically terminated. If, however, prior
to such time, Employee's total disability shall have ceased and he shall have
resumed the adequate performance of his duties hereunder, this Agreement shall
continue in full force and effect and Employee shall be entitled to continue his
employment hereunder and to receive his full compensation and other benefits as
though he had not been disabled; provided, however, unless Employee shall
adequately perform his duties hereunder for a continuous period of at least
sixty (60) calendar days following a period of total disability before Employee
again becomes totally disabled, he shall not be entitled to start a new 547-day
period under this paragraph, but instead may only continue under the remaining
portion of the original 547-day period of total disability. In the event
Employee shall not adequately perform his duties hereunder for a continuous
period of at least sixty (60) calendar days following a period of total
disability, the running of the original 547-day period shall cease during the
time of Employee's adequate performance of his duties hereunder before Employee
again becomes totally disabled.

         

It is understood that for purposes of this Paragraph 12, Employee shall, upon
his becoming totally

disabled, be given such additional "credited service" if necessary to fully
qualify Employee under Corporation's Supplemental Executive Retirement Plan
(SERP) and to provide a survivor annuity to Employee's spouse under the Plan.

         

For the purpose of this Agreement, the term "totally disabled" or "total
disability" shall mean

Employee's inability to adequately perform his executive and management duties
hereunder on account of accident or illness. It is understood that Employee's
occasional sickness or other incapacity of short duration may not result in his
being or becoming "totally disabled;" however, such illness or incapacity could
constitute Employee's being or becoming "totally disabled" if such illness or
incapacity is prolonged or recurring.

 

EXH 10.29-3



--------------------------------------------------------------------------------



 

 

13.  Termination of employment.

           

A. Termination by Corporation. The Corporation's Chief Executive Officer may
terminate this Agreement, at any time, with or without "good cause" ("good
cause" being hereinafter defined), by giving at least sixty (60) days' written
notice to Employee of its intention to terminate Employee's employment without
"good cause" or at least five (5) days' written notice to Employee of its
intention to terminate Employee's employment for "good cause;" provided,
however, Corporation may, at its selection, terminate Employee's actual
employment (so that Employee no longer renders services on behalf of
Corporation) at any time during said sixty (60) day or five (5) day period; and,

             

(1) In the event such termination is for "good cause," Corporation shall be
obligated

only to:

           

(a) pay Employee his base salary as provided for in Paragraph 5 of this
Agreement up to the termination date stated in said written notice; provided,
however, if Corporation does not elect to terminate Employee's employment during
said five (5) day period, but Employee, after receiving such notice of
termination from Corporation, elects to leave the employ of Corporation prior to
the end of said five (5) day period without the approval of Corporation, then
Corporation shall pay said base salary only up to the date on which Employee
actually terminates his employment;

           

(b) pay Employee any performance bonus due Employee under Paragraph 7 of this
Agreement for the period ending on the termination date stated in said written
notice or on such earlier date of Employee's actual termination of his
employment prior to the end of said (5) day period if such termination is
without the approval of Corporation. The amount of said bonus, if any, shall be
calculated on a prorata basis, using the number of days Employee was actually
employed during such period, and the amount so calculated shall be paid to
Employee within a reasonable time after the end of Corporation's fiscal year in
which written notice of Employee's termination is given;

           

(c) continue to honor all fully vested stock options, subject to the terms
thereof, granted to Employee prior to the termination date stated in said
written notice or prior to such earlier date of Employee's actual termination of
his employment prior to the end of said five (5) day period if such termination
is without the approval of the Corporation;

           

(d) continue to pay all of Employee's fringe and other employee benefits as
provided for in this Agreement up to the termination date stated in said written
notice or up to such earlier date of Employee's actual termination of his
employment prior to the end of said five (5) day period if such termination is
without the approval of the Corporation.

           

(e) For purposes of this subparagraph (1) and paragraph 18 hereof, "good cause"
shall mean: (i) the willful and deliberate failure of Employee to substantially
perform his executive and management duties hereunder for a continuous period of
more than sixty (60) days for reasons other than Employee's sickness, injury or
disability; (ii) the willful and deliberate conduct by Employee which is
intended by Employee to cause, and which does in fact result in substantial
injury or damage to Corporation; or (iii) the conviction or plea of guilty by
Employee of a felony crime involving moral turpitude.

 

EXH 10.29-4



--------------------------------------------------------------------------------



 

   

(2) In the event such termination is without "good cause," as defined in
subparagraph

(1)(e) of this paragraph and, if applicable, subject to the terms of paragraph
18, Corporation shall be obligated to:

           

(a) pay employee his base salary as provided for in paragraph 5 of this
Agreement up to the end of the scheduled term of this Agreement;

           

(b) pay employee his performance bonus compensation as provided for in paragraph
7 of this Agreement up to the end of the scheduled term of this Agreement;

           

(c) continue to honor all stock options, subject to the terms thereof, granted
to Employee prior to the termination date stated in said written notice, all of
said options to be or become fully vested as of the termination date stated in
said written notice;

           

(d) continue to pay or provide to Employee all of the retirement, health, life
and disability benefits, as are provided for in this Agreement or under any
programs, plans or policies covering Employee at the time of any such notice of
termination, up to the end of the scheduled term of this Agreement.

           

B. Termination by Employee. Employee may terminate this Agreement, at any time
by

giving at least sixty (60) days' written notice to Corporation of his intention
to terminate his employment;

             

(1) in the event such termination by Employee shall be without "good reason" (as

defined in paragraph 18 hereof) and with a bona fide intent to retire or to work
or engage in a business or activity which is not in competition with Corporation
or any of its subsidiaries or affiliates, Corporation shall be obligated to:

           

(a) pay Employee his base salary due him under paragraph 5 of this Agreement up
to the termination date stated in said written notice;

           

(b) pay Employee any performance bonus compensation due him under paragraph 7 of
this Agreement for the period ending on the termination date stated in said
written notice. The amount of such performance bonus, if any shall be calculated
on a prorata basis, using the number of days Employee was actually employed by
Corporation during such year of termination; and the amount so calculated shall
be paid to Employee within a reasonable time after the end of Corporation's
fiscal year in which Employee's notice of termination is given;

           

(c) continue to honor all stock options, subject to the terms thereof, granted
to Employee which are fully vested prior to the termination date stated in said
written notice;

           

(d) pay Employee, and if elected by Employee, his spouse such retirement
benefits as are provided for in the Supplemental Executive Retirement Plan
(SERP) under paragraph 9 hereof, said benefits to commence at such time as
provided for under the Retirement Plan. For purposes of this subparagraph,
Employee shall continue to accrue "credited service" as Employee under the
Supplemental Executive Retirement Plan (SERP) up through the termination date
stated in said notice.

       

EXH 10.29-5



--------------------------------------------------------------------------------



 

     

(2) In the event such termination by Employee shall be for "good reason" (as

defined in paragraph 18 hereof), the Corporation shall be obligated to provide
Employee with the payments, benefits and rights specified in subparagraphs
A.(2)(a)-(d) of this paragraph 13 hereof.

             

(3) In the event such termination by Employee shall be without "good reason" (as

defined in paragraph 18 hereof) and with the intention or purpose to work or
invest, directly or indirectly, in a business or activity which is in
competition, directly or indirectly, with Corporation or any of its subsidiaries
or affiliates or, irrespective of Employee's intention at the time of his
termination, if Employee shall violate his covenant not to compete under
paragraph 15 or the requirements of paragraph 16, then Corporation shall not be
obligated to make or provide any further payments or benefits to Employee under
this Agreement except as herein provided in this subparagraph.

           

(a) Subject to Corporation's rights under paragraphs 15 and 16, Corporation
shall pay Employee his base salary due him under paragraph 5 of this Agreement
up to the termination date stated in said written notice;

           

(b) Subject to Corporation's rights under paragraphs 15 and 16 hereof,
Corporation shall continue to honor all stock options, subject to the terms
thereof, granted to Employee which are fully vested prior to the termination
date stated in said written notice;

           

C. Termination while disabled. If Employee is totally disabled at the time any
such notice

of termination is given, then notwithstanding the provisions of this paragraph
13, Corporation shall nevertheless continue to pay Employee, as his sole
compensation hereunder, the compensation and other benefits for the remaining
period of Employee's total disability as provided for in paragraph 12
hereinabove. It is understood that in no event shall such disabled Employee be
entitled to compensation under this paragraph 13 in addition to the continuation
of his compensation under paragraph 12.

           

D. Cooperation after notice of termination. Following any such notice of
termination,

Employee shall fully cooperate with Corporation in all matters relating to the
winding up of his pending work on behalf of Corporation and the orderly transfer
of any such pending work to other employees of Corporation as may be designated
by the Chief Executive Officer; and to that end, Corporation shall be entitled
to such full-time or part-time services of Employee as Corporation may
reasonably require during all or any part of the sixty (60) day period following
any such notice of termination.

         

14. Death of Employee. In the event of Employee's death during the term of this
agreement or

any extension hereof, this Agreement shall terminate immediately, and Employee's
estate shall be entitled to receive terminal pay in an amount equal to the
amount of Employee's base salary and any performance bonus compensation actually
paid by Corporation to Employee during the last thirty-six (36) months of his
life, said terminal pay to be paid in thirty-six (36) equal monthly installments
beginning on the first day of the month next following the month during which
Employee's death occurs. Terminal pay as herein provided for in this paragraph
shall be in addition to amounts otherwise receivable by Employee or his estate
under this or any other agreements with Corporation or under any employee
benefits or retirement plans established by Corporation and in which Employee is
participating at the time of his death. In addition, Corporation shall honor all
stock options, subject to the terms thereof, granted to Employee prior to his
death and Employee or his Estate shall, if not otherwise vested, become fully
vested in said options as of the date of Employee's death. For purposes of this
paragraph, Employee shall, upon his death, be given such additional "credited
service" as necessary to fully qualify Employee under Corporation's Supplemental
Executive Retirement Plan (SERP) and to provide a survivor annuity to Employee's
spouse under the Plan.

EXH 10.29-6



--------------------------------------------------------------------------------



 

 

15. Agreement not to compete.

           

It is specifically agreed that, in the event Employee shall voluntarily
terminate his

employment without "good reason" (as defined in Paragraph 18) or be terminated
by Corporation for "good cause" (as defined in Paragraph 13) Employee shall not
work for a period of two (2) years from the date of such termination, as a
manager, officer, owner, partner or employee or render any services as a
consultant or advisor or engage or invest, directly or indirectly, in any
activity which is in competition with the business of the Corporation, its
subsidiaries or affiliates within the States of Georgia or Alabama. Provided,
however it is agreed that Employee may invest in the publicly traded securities
of any corporation, partnership or trust which is in competition with
Corporation so long as such investment does not exceed three percent (3%) of
such securities at any time. It is specifically agreed that if, after Employee's
termination of employment, Employee engages in any such prohibited activity at
any time during said two year period, Corporation shall, in addition to any
other rights it may have under this contract and applicable law be entitled to
injunctive relief or, if the Corporation shall so elect, (due to the difficulty
of determining damages) be entitled to liquidated damages in the amount of Two
Hundred and Fifty Thousand Dollars ($250,000.00) which Employee agrees to
promptly pay to Corporation upon demand.

         

16. Nondisclosure of trade secrets and confidential information. Employee agrees
to protect the

business interest of Corporation, its subsidiaries and affiliates, and not to
disclose any trade secrets, confidential information or any organizational,
operating, marketing, product design, or business know-how which Employee has
access to or knowledge of as a result of his employment by Corporation. It is
specifically agreed that if, at any time during the term of this Agreement and
for a period of two (2) years after the date of employee's termination of
employment with Corporation for any reason, Employee shall violate the
provisions of this paragraph 16, Corporation shall, in addition to any rights it
may have under this contract and applicable law, be entitled to liquidated
damages of Two Hundred and Fifty Thousand Dollars ($250,000.00) which Employee
agrees to promptly pay Corporation upon demand. It is understood and agreed that
Corporation's remedies under this paragraph 16 shall be separate and in addition
to the remedies provided to Corporation under paragraph 15 hereof. It is also
understood and agreed that, notwithstanding the foregoing two (2) year period,
Employee shall not use or disclose any written confidential information or any
policyholder lists at any time or times hereafter, except in the performance of
Employee's obligations to the Corporation.

         

17. Right to acquire insurance. If Employee shall terminate his employment
hereunder for any

reason other than death, he may, at his election, acquire any insurance policies
upon his life owned by the Corporation by giving written notice of his election
to Corporation within ninety (90) days after his termination of employment. Such
policies shall be transferred to the Employee upon his payment to Corporation of
the then interpolated terminal reserve value of said insurance. In the event any
policies transferred to Employee as herein provided shall not have an
interpolated terminal reserve value, then the amount to be paid by Employee
shall be its then fair market value.

         

18. Change in control.

         



A. In general. In the event there is a Change in Control (as defined in this
paragraph) of

Corporation, this Agreement shall, in order to help eliminate the uncertainties
and concerns which may arise at such time, be automatically extended upon all of
the same terms and provisions contained herein, for an additional period of
three (3) years, beginning on the first day of the month during which such
Change in Control shall occur.

       

EXH 10.29-7



--------------------------------------------------------------------------------



 

 



B. Notwithstanding the term of subparagraph A(2) and (B)(2) of Paragraph 13, and
in lieu

of the obligations of the Corporation under such paragraph, if, after a Change
in Control Employee's employment is terminated by Corporation without "good
cause" (as defined in paragraph 13), or is terminated by Employee for "good
reason" (as defined in paragraph 18), any such termination by Corporation to be
made only in accordance with the requirements specified by paragraph 13.A,
Employee shall be entitled to the following:

             

(1) The Corporation shall pay Employee's full base salary to Employee through
the

date of termination stated in Corporation's written notice required pursuant to
paragraph 13.A hereof (hereinafter in this paragraph the "Termination Date") at
the rate in effect on the date such notice is given and, additionally, shall pay
Employee all compensation and benefits payable to Employee under the terms of
any compensation or benefit plan, program or arrangement maintained by the
Corporation during such period through the Termination Date.

             

(2) The Corporation shall pay Employee all compensation and benefits due

Employee under Corporation's retirement, insurance and other compensation or
benefit plans, programs of arrangements as such payments become due. The amount
of such compensation and benefits shall be determined under, and paid in
accordance with, Corporation's retirement, insurance and other compensation or
benefit plans, programs and arrangements.

             

(3) In lieu of any further salary payments to Employee for periods subsequent to
the

Termination Date, the Corporation shall pay to Employee, immediately after the
Termination Date, a lump sum severance payment, in cash, equal to three times
the sum of (i) Employee's annual base salary in effect immediately prior to the
Change in Control and (ii) the higher of the amount paid to Employee pursuant to
the Corporation's Management Incentive Plan (or any successor plan thereto) for
the year preceding the year in which the Termination Date occurs or paid in the
year preceding the year in which the Change in Control occurs.

             

(4) The Corporation shall pay to Employee, immediately after the Termination
Date,

a lump sum amount, in cash, equal to a prorata portion (based on the number of
days Employee is an employee during the year in which the Termination Date
occurs) of the aggregate value of the maximum annual target amount of all
contingent incentive compensation awards to Employee for all uncompleted periods
under the Corporation's Management Incentive Plan (or successor plan thereto).

             

(5) For a thirty-six (36) month period after the termination date, the
Corporation

shall provide Employee with life, disability, accident and health insurance
benefits substantially similar to an equal or greater in economic value than
such benefits which Employee is receiving immediately prior to the Termination
Date (without giving effect to any reduction in such benefits subsequent to a
Change in Control which reduction in benefits would constitute "good reason" as
defined in this paragraph). Benefits required to be provided to Employee
pursuant to this subparagraph B(5) shall be reduced to the extent comparable
benefits are actually received by or made available to Employee without cost
during such thirty-six (36) month period and any such benefit actually received
by Employee shall be reported to the Corporation by Employee.

       

EXH 10.29-8



--------------------------------------------------------------------------------



 

   

C. In addition to the payments provided for in subparagraph B of this paragraph
18, in the

event that after a Change in Control Employee's employment by the Corporation is
terminated by the Corporation without "good cause" or by Employee for "good
reason," the Corporation shall continue to honor all stock options granted to
Employee (subject to the terms of such options) prior to the Termination Date,
and all stock options granted to Employee prior to the Termination Date shall
become fully vested and exercisable as of the Termination Date.

           

D. Notwithstanding any other provisions of this Agreement in the event that any
payment

or benefit received or to be received by Employee in connection with a Change in
Control or the termination of Employee's employment (whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement with the
Corporation, any person whose actions result in a Change in Control or any
person affiliated with the Corporation or such person) (all such payment and
benefits being hereinafter called "Total Payments") would not be deductible (in
whole or in part) by the Corporation, an affiliate or person making such payment
or providing such benefit as a result of section 280G of the Internal Revenue
Code of 1986 (the "Code") then, to the extent necessary to make such portion of
the Total Payments deductible (and after taking into account any reduction in
the Total Payment provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement), adjustments in such payments shall be made as
follows: (1) the cash payments provided pursuant to subparagraph B(3) and B(4)
of this paragraph 18 shall first be reduced (if necessary, to zero), and (2)
benefits provided under subparagraph B(5) of this paragraph 18 shall next be
reduced. For purposes of this limitation (i) no portion of the Total Payments
the receipt or enjoyment of which Employee shall have effectively waived in
writing prior to the date of termination of employment shall be taken into
account, (ii) no portion of the Total Payments shall be taken into account which
in the opinion of tax counsel selected by the Corporation's independent auditors
and reasonably acceptable to Employee does not constitute a "parachute payment"
within the meaning of Section 280G(b) (2) of the Code, including by reason of
Section 280G(b) (4) (A) of the Code, (iii) the payments and benefits be reduced
only to the extent necessary so that the Total Payments (other than those
referred to in clauses (i) or (ii) in their entirety constitute reasonable
compensation for services actually rendered within the meaning of Section
280G(b) (4) (B) of the Code or are otherwise not subject to disallowance as
deductions, (iv) the value of any non-cash benefit or any deferred payment or
benefit included in the Total Payments shall be determined by the Corporation's
independent auditors in accordance with the principles of Section 280G(d) (3)
(4) of the Code. In no event shall the Corporation's obligation to continue to
honor all stock options granted to Employee prior to the Termination Date nor
the vesting of stock options in accordance with Paragraph 18.C. hereof be
affected by this Paragraph 18.D.

           

E. Definitions.

             

(1) "Beneficial Owner" has the meaning provided in Rule 13d-3 under the Exchange
Act.

             

(2) "Change in Control" means the occurrence of either (a), (b), (c) or (d), as

hereinafter set forth:

           

(a) any person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation (not including in the securities beneficially
owned by such person any securities acquired directly from the Corporation,
subsidiaries or its affiliates) representing 30% or more of the combined voting
power of the Corporation's then outstanding securities; or

       

EXH 10.29-9



--------------------------------------------------------------------------------



 

   

(b) during any period of two consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constitute the Board and any director (other than a director designated
by a person who has entered into an agreement with the Corporation to effect a
transaction described in clause (a), (c) or (d) of this subparagraph) whose
election by the Board or nomination for election by the Corporation's
stockholders was approved by a vote of at least two-thirds (2/3) of the members
of the Board (or, if Board nominations are not voted on by the full Board,
members of the Board Committee voting on such nominations) then still in office
who either were members of the Board at the beginning of the period or whose
election or nomination for elections was previously so approved, cease for any
reason to constitute a majority of the Board; or

           

(c) the shareholders of the Corporation approve a merger or consolidation of the
Corporation with any other corporation, other than (i) a merger or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities or the surviving
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation, at least 75% of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Corporation (or similar transaction) in
which no person acquires more than 30% of the combined voting power of the
Corporation's then outstanding securities; or

           

(d) the shareholders of the Corporation approve a plan of complete liquidation
of the Corporation or an agreement for the sale or disposition by the
Corporation of all or substantially all the Corporation's assets.

             

(3) "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

             

(4) "Person" shall have the meaning given in Section 3(a)(9) of the Exchange
Act,

as modified and used in Section 13(d) and 14(d) of the Exchange Act; however, a
person shall not include (a) the Corporation or any of its subsidiaries, (b) a
trustee or other fiduciary holding securities under an employee benefit plan of
the corporation or any of its subsidiaries, (c) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (d) a
corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation.

             

(5) "Good reason" shall mean the termination of employment by Employee upon the

occurrence of any one or more of the following events:

           

(a) Any breach by Corporation of the terms and conditions of this Agreement
affecting Employee's salary and bonus compensation, any employee benefit, stock
options or the loss of any of Employee's titles or positions with Corporation;

           

(b) A significant diminution of Employee's duties and responsibilities;

           

(c) the assignment to Employee of any duties inconsistent with or significantly
different from his duties and responsibilities existing at the time of a Change
in Control.

       

EXH 10.29-10



--------------------------------------------------------------------------------



 

   

(d) Any purported termination of Employee's employment by Corporation other than
as permitted by this Agreement;

           

(e) The relocation of Corporation's principal office or of Employee's own office
to any place beyond twenty-five (25) miles from the current principal office of
Corporation in Columbus, Georgia;

           

(f) The failure of any successor to Corporation to expressly assume and agree to
discharge Corporation's obligations to Employee under this Agreement as extended
under this paragraph, in form and substance satisfactory to Employee.

           

F. Continuation of compensation and benefits. If Corporation shall attempt to
terminate

Employee's employment at any time after a change in Control and such termination
is in good faith disputed by Employee, Corporation shall continue to pay
Employee all of his compensation and benefits provided for in this Agreement
until the dispute is finally resolved, either by mutual written agreement or by
final judgment, order or decree of a court of competent jurisdiction.

         

19. No requirement to seek employment and no offset. Corporation agrees that, if
Employee's

employment is terminated by Corporation during the term of this Agreement or by
Employee for "good reason" during the term of this Agreement, Employee is not
required to seek other employment or attempt in any way to reduce the amounts
payable to Employee by Corporation pursuant to the applicable terms of this
Agreement; it being understood and agreed that the amount of any payment or
benefit to Employee provided for hereunder shall not be reduced by any
compensation or other benefits earned by Employee as a result of his employment
by another employer or, after a Change in Control, by Corporation's attempt to
offset any amount claimed to be owed by Employee to Corporation or otherwise.

         

20. Waiver of breach or violation not deemed continuing. The waiver by either
party of a breach

or violation of any provision of this Agreement shall not operate as or be
construed to be a waiver of any subsequent breach hereof.

         

21. Notices. Any and all notices required or permitted to be given under this
Agreement will be

sufficient if furnished in writing, sent by registered or certified mail to his
last known residence in the case of Employee or to its principal office in
Columbus, Georgia, in the case of the Corporation.

       

EXH 10.29-11



--------------------------------------------------------------------------------



 

 

22. Arbitration. Except for any dispute or matter arising after a Change in
Control, as defined in

paragraph 18, any dispute arising under this Agreement, to the maximum extent
allowed by applicable law, shall be subject to arbitration and prior to
commencing any court action, the parties agree that they shall arbitrate all
controversies. The arbitration shall be pursuant to the terms of the Federal
Arbitration Act. The parties shall notify each other of the existence of an
arbitrable controversy by certified mail and shall attempt in good faith to
resolve their differences within fifteen (15) days after the receipt of such
notice. Notice to Employee shall be sent to Employee's address as it appears in
Corporation's records and notice to Corporation shall be sent to: Arbitration
Officer, AFLAC Incorporated, AFLAC Worldwide Headquarters, Columbus, Georgia,
31999. If the dispute cannot be resolved within said fifteen (15) day period,
either party may file a written demand for arbitration with the other party. The
party filing such demand shall simultaneously specify his or its arbitrator,
giving the name, address and telephone number of said arbitrator. The party
receiving such notice shall notify the party demanding the arbitration of his or
its arbitrator giving the name, address, and telephone number of said arbitrator
within five (5) days of the receipt of such demand. The arbitrator named by the
respective parties need not be neutral. The Senior Judge of the Superior court
of Muscogee County, Georgia, on request by either party, shall appoint a neutral
person to serve as the third arbitrator and shall also appoint an arbitrator for
any party failing or refusing to name his arbitrator within the time herein
specified. The arbitrators thus constituted shall promptly meet, select a
chairperson, fix the time and place of the hearing, and notify the parties. The
majority of the panel shall render an award within ten (10) days of the
completion of the hearing, and shall promptly transmit an executed copy of the
award to the respective parties. Such an award shall be binding and conclusive
upon the parties hereto, in the absence of fraud or corruption. Each party shall
have the right to have the award made the judgment of the court of competent
jurisdiction.

         

23. Governing Law. This Agreement shall be interpreted, construed and governed
according to

the laws of the State of Georgia.

         

24. Paragraph Headings. The paragraph headings contained in this Agreement are
for

convenience only and shall in no manner be construed as part of this Agreement.

         

25. Two originals. This Agreement is executed in two (2) originals, each of
which shall be

deemed an original and together shall constitute one and the same Agreement,
with one original being delivered to each party hereto.

         

IN WITNESS WHEREOF, Corporation has hereunto caused its name to be signed and
its seal to be

affixed by its duly authorized officers, and Employee has hereunto set his hand
and seal, all being done in duplicate originals, with one original being
delivered to each party as of the   18th   day of December, 1997.

  /s/ Joseph W. Smith

(L.S.)

AMERICAN FAMILY LIFE







JOSEPH W. SMITH

 

ASSURANCE COMPANY OF

EMPLOYEE

 

COLUMBUS (AFLAC)

         

BY:

  /s/ Daniel P. Amos







   

DANIEL P. AMOS

   

CHIEF EXECUTIVE OFFICER

         

ATTEST:

  /s/ Joey M. Loudermilk







   

JOEY M. LOUDERMILK

   

CORPORATE SECRETARY

EXH 10.29-12



--------------------------------------------------------------------------------






SCHEDULE OF COMPENSATION

   

AMENDMENT TO BASE SALARY

         

The undersigned hereby agree that Employee's base salary due under Paragraph 5
of the

foregoing Employment Agreement shall be $________________ per year, beginning
January 1, 1999, and for each successive year thereafter during the term of said
Agreement and any extensions thereof unless hereafter changed by mutual
agreement.

     

This ___ day of December, 1998.

 

 

(L.S.)

AMERICAN FAMILY LIFE







JOSEPH W. SMITH

 

ASSURANCE COMPANY OF

EMPLOYEE

 

COLUMBUS (AFLAC)

                 

BY:

 







   

DANIEL P. AMOS

   

CHIEF EXECUTIVE OFFICER

                 

ATTEST:

 







   

JOEY M. LOUDERMILK

   

CORPORATE SECRETARY

 

EXH 10.29-13



--------------------------------------------------------------------------------

